DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 includes: “the splice for the tire is satisfies the tolerance window”. This is a typo that instead should likely be: “the splice for the tire .” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites: “train the machine learning model based on a result of a previous splice, a moving average of a splice point for a predetermined number of periods, a slope of a predetermined number of moving averages of the splice point.” This sequence of clauses is not connected by any particular conjunction. It is not clear if the model is trained on one of them, some of them, or all of them. For the purpose of further examination, this limitation will be interpreted as: “train the machine learning model based on a result of a previous splice, a moving average of a splice point for a predetermined number of periods, or a slope of a predetermined number of moving averages of the splice point.” 
Claim 15 includes limitations that are similar to claim 5 and is rejected for the same reasons. It is treated in the same manner as claim 5 as noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 10-12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0023952 by Bull et al. (“Bull”) in view of U.S. Patent Application Publication 2020/0141653 by Kucera et al. (“Kucera”).

In regard to claim 1, Bull discloses:
1. A system to manufacture a tire, the system comprising: one or more processors and a memory, the memory configured to store instructions that are executable by the one or more processors and cause the one or more processors to: See Bull, ¶ 0021, e.g. “A tire belt making system according to the concepts of the present invention is generally indicated by the numeral 10 in the drawings. The belt making system employs a central control unit 14 that electronically controls various systems.” Also see ¶ 0024, e.g. “The central control unit 14 may be any electronic device such as a computer or a programmable logic controller, which is capable of receiving and executing computer-readable media tangibly embodying a program of instructions.”
receive, from one or more sensors of one or more pieces of tire manufacturing equipment in a tire manufacturing plant, one or more values corresponding to manufacture of a tire by the one or more pieces of tire manufacturing equipment; See Bull, ¶ 0023, e.g. “The width measurement device 18 of the present invention may employ one or more sensors mounted in any fashion that places the sensor in sensing relation to the fiber reinforced strip 20.”
determine one or more metrics based on the one or more values; See Bull, ¶ 0023, e.g. “The sensor may be located in a position that allows the sensor to measure the strip 20 as it exits the cooling drums 24.”
Bull discloses tire manufacturing … a value for a splice tolerance metric for the tire. See Bull, ¶ 0021 as cited above. Also see Bull, ¶ 0026, e.g. “If the strip width W is larger than the previous cycle, the conveyor index I is increased by a calculated amount that maintains the same splice overlap amount 108. … Depending upon system precision, the software in the central control unit 14 may include a range within which the strip width W may vary without making adjustments to the index distance I.”
Bull does not expressly disclose the following limitations which are taught by Kucera: 
generate a matrix based on the one or more values and the one or more metrics; See Kucera, ¶ 0031, e.g. “observation vectors are combined into a matrix.”
predict, via input of the matrix into a machine learning model constructed to output … performance data, …; See Kucera, ¶ 0031, e.g. “Machine learning (ML) may be a tool for automated monitoring of industrial assets. … The result of this computation may be used similarly to a look-up table in order to predict the value of an observation based on the other measurement.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bull’s tire metrics with Kucera’s industrial machine learning tools in order to predict process faults and improve product quality as suggested by Kucera (see ¶ 0018 and 0031).
determine, based on the value for the splice tolerance metric, a parameter of at least one piece of equipment in the tire manufacturing plant to adjust; and provide a command to adjust the at least one piece of equipment in the tire manufacturing plant responsive to the value of the splice tolerance metric. See Bull, ¶ 0026, e.g. “If the strip width W is larger than the previous cycle, the conveyor index I is increased by a calculated amount that maintains the same splice overlap amount 108. … Depending upon system precision, the software in the central control unit 14 may include a range within which the strip width W may vary without making adjustments to the index distance I.”

In regard to claim 2, Bull as modified by Kucera also teaches: 
2. The system of claim 1, further comprising: a model generation component having one or more processors to construct a plurality of machine learning models for each of the one or more pieces of tire manufacturing equipment paired with each of a plurality of splices of the tire, wherein the machine learning model corresponds to one of the plurality of machine learning models. See Kucera, Fig. 3, depicting the use of multiple models for various equipment. 

In regard to claim 4, Bull as modified by Kucera also teaches:
4. The system of claim 1, wherein the one or more processors is further caused to train the machine learning model based on a degree to which splices for tires manufactured prior to the tire deviated from a predetermined splice point. See Bull, ¶ 0026 as cited above. Also see Kucera, ¶ 0027, e.g. “Historical data 36, saved on DAQ 33, may be used to train the machine learning algorithm 35. … Once such learning algorithm is advanced pattern recognition (APR), which is used to detect when runtime data statistically deviates from the data that the model was trained on.” Also see Kucera, ¶ 0031.

In regard to claim 5, Bull as modified by Kucera also teaches:
5. The system of claim 1, wherein the one or more processors is further caused to train the machine learning model based on a result of a previous splice, a moving average of a splice point for a predetermined number of periods, [or] a slope of a predetermined number of moving averages of the splice point. See Bull, ¶ 0026 as cited above, e.g. ““If the strip width W is larger than the previous cycle.” Also see Kucera, ¶ 0027, e.g. “Historical data 36, saved on DAQ 33, may be used to train the machine learning algorithm 35. … Once such learning algorithm is advanced pattern recognition (APR), which is used to detect when runtime data statistically deviates from the data that the model was trained on.”

In regard to claim 6, Bull as modified by Kucera also teaches:
6. The system of claim 1, wherein the one or more processors is further caused to: determine, based on a plurality of machine learning models, that the value for the splice tolerance metric predicts that a first splice of a plurality of splices of the tire exceeds a tolerance window; See Kucera, ¶ 0027, e.g. “If predictions 38 differ from the measured variables by more than a certain threshold, an alarm may be issued.”
select, based on a policy, the at least one piece of equipment corresponding to the first splice of the plurality of splices of the tire; and command the at least one piece of equipment selected based on the policy to adjust a characteristic of the first splice to bring the first splice within the tolerance window. See Bull, ¶ 0026, e.g. “If the strip width W is larger than the previous cycle, the conveyor index I is increased by a calculated amount that maintains the same splice overlap amount 108. … Depending upon system precision, the software in the central control unit 14 may include a range within which the strip width W may vary without making adjustments to the index distance I.”

In regard to claim 10, Bull and Kucera also teach:
10. The system of claim 1, wherein the one or more processors is further caused to: 
predict, based on an output of the machine learning model, that a splice for the tire does not satisfy a tolerance window; adjust, responsive to the prediction, a first parameter used by the at least one piece of equipment; See Bull, ¶ 0026 and Kucera, ¶ 0031.
receive, subsequent to the adjustment of the first parameter, one or more values corresponding to the manufacture of the tire by the one or more pieces of tire manufacturing equipment;  See Bull, Fig. 3, depicting cyclical process monitoring.
generate an updated matrix based on the one or more values received subsequent to the adjustment of the first parameter; See Kucera, ¶ 0031, e.g. “APR may use historical time-series observations taken from a number of conventional point sensors (such as, for flow measurements, temperatures, static pressures, and so on, as well as advanced sensors such as acoustic and video) and combine them into a multidimensional vector of observations in time. These observation vectors are combined into a matrix, and a nonlinear pattern recognition operator is be applied to this matrix in a process analogous to matrix inversion. The result of this computation may be used similarly to a look-up table in order to predict the value of an observation based on the other measurements.”
predict, via input of the updated matrix into the machine learning model, that the splice for the tire does not satisfy the tolerance window; and See Kucera, ¶ 0031, e.g. “Machine learning (ML) may be a tool for automated monitoring of industrial assets. … The result of this computation may be used similarly to a look-up table in order to predict the value of an observation based on the other measurement.”
adjust, responsive to the prediction that the splice for the tire does not satisfy the tolerance window subsequent to the adjustment, at least one of a second parameter of the at least one piece of equipment or a parameter of a second piece of equipment of the tire manufacturing plant. See Bull, ¶ 0026 and Kucera, ¶ 0031 as cited above. Also see Bull, ¶ 0027, e.g. “the central control unit 14 monitors excess strip length and, if needed, communicates with the cooling drums 24, to adjust the cooling drum speed.”

In regard to claim 11, Bull discloses:
11. A method of manufacturing a tire, the method comprising: See Bull, Fig. 3, broadly depicting a method.
All further limitations of claim 11 have been addressed in the above rejection of claim 1.

In regard to claims 12, 14-16, and 20, parent claim 11 is addressed above. All further limitations of claims 12, 14-16, and 20 have been addressed in the above rejections of claims 2, 4-6, and 10, respectively. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Kucera as applied above, and further in view of cited art of record U.S. Patent Application Publication 2006/0137804 by Downing (“Downing”).

In regard to claim 3, Bull and Kucera also teach:
3. The system of claim 1, wherein the machine learning model is a first machine learning model of a plurality of machine learning models, the one or more processors further caused to: construct the first machine learning model of the plurality of machine learning models for a … component of the one or more pieces of tire manufacturing equipment and a first splice of the tire; construct a second machine learning model of the plurality of machine learning models for the … component and a second splice of the tire; construct a third machine learning model of the plurality of machine learning models for the … component and a third splice of the tire;  See Bull, ¶ 0022, e.g. “modifying the index distance I that the belt conveyor 16a advances after each splice.” Also ¶ 0024, e.g. “subsequent splices.” Also see Fig. 3, depicting a cyclical flowchart for analyzing splices. Note that the cyclical nature of the flowchart allows for multiple, e.g. three, splices. Additionally, Bull teaches the use of multiple sensors for monitoring components. See Fig. 2, elements 18, 27, and 46. Also, Kucera teaches utilization of multiple models. See Kucera, Fig. 3, depicting utilization of multiple models along with ¶ 0028, e.g. “Creating a submodel for each combustion process may allow faults to be better isolated.”
Bull and Kucera do not expressly teach: first pressure roller component. However, this is taught by Downing. See Downing, Fig. 5, element 62, depicting a first pressure roller component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bull’s components with Downing’s rollers in order to form elastomer material into a strip as suggested by Downing (see ¶ 0047)
construct a fourth machine learning model of the plurality of machine learning models for a … component and the first splice of the tire; construct a fifth machine learning model of the plurality of machine learning models for the … component and the second splice of the tire; construct a sixth machine learning model of the plurality of machine learning models for the … component and the third splice of the tire; See Bull, Figs. 2 and 3 and ¶ 0022 and 0024 along with Kucera, Fig. 3 and ¶ 0028 as noted above.
Bull and Kucera do not expressly teach: second pressure roller component. However, this is taught by Downing. See Downing, Fig. 5, element 64, depicting a second pressure roller component.
construct a seventh machine learning model of the plurality of machine learning models for a … component and the first splice of the tire; construct an eighth machine learning model of the plurality of machine learning models for the … component and the second splice of the tire; and construct a ninth machine learning model of the plurality of machine learning models for the … component and the third splice of the tire. See Bull, Figs. 2 and 3 and ¶ 0022 and 0024 along with Kucera, Fig. 3 and ¶ 0028 as noted above.
Bull and Kucera do not expressly teach: third pressure roller component. However, this is taught by Downing. See Downing, Fig. 5, element 68, depicting a third pressure roller component.

In regard to claim 13, parent claim 11 is addressed above. All further limitations of claim 13 have been addressed in the above rejections of claim 3. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Kucera as applied above, and further in view of U.S. Patent 10,725,463 to Dixit (“Dixit”).

In regard to claim 7, Bull and Kucera also teach:
7. The system of claim 1, wherein the one or more processors is further caused to: receive, from the one or more pieces of tire manufacturing equipment, a time series of the one or more values; See Kucera, ¶ 0031, e.g. “historical time-series observations.”
Bull and Kucera do not expressly teach:
determine, based on the time series of the one or more values, a moving average over a plurality of predetermined periods, wherein the plurality of predetermined periods comprise at least two different predetermined periods; determine a slope of the moving average over the plurality of predetermined periods; and generate the matrix based on the slope of the moving average over the plurality of predetermined periods. However, this is taught by Dixit. See Dixit, col. 14, lines 19-22, e.g. “The data fusion module 1170 (see FIG. 13 for a more detailed description) maps the incoming sensor data streams within a moving time window into groups of sensor data that are correlated.” Also see col. 20, lines 27-33, e.g. “The fact that the baseline slope is slowly increasing during large samplings (large number of sequential moving average calculations) of the parameter values indicates an off-nominal behavior, i.e., a persistent-shift in the moving averages (note in all curves). This is registered (tagged) as an anomaly as well as a degradation event in the corresponding parameter data.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the time series data matrix of Bull and Kucera with Dixit’s moving average slope data in order to identify off-nominal behavior as suggested by Dixit.

In regard to claim 17, parent claim 11 is addressed above. All further limitations of claim 17 have been addressed in the above rejections of claim 7. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Kucera as applied above, and further in view of U.S. Patent Application Publication 2018/0037521 by Myers et al. (“Myers”).

In regard to claim 8, Bull and Kucera do not expressly teach:
8. The system of claim 1, wherein the one or more processors is further caused to: identify a confidence score associated with the value for the splice tolerance metric predicted via the machine learning model; compare the confidence score with a threshold; and determine to adjust the parameter of the at least one piece of equipment responsive to the confidence score satisfying the threshold. However, this is taught by Myers. See Myers, ¶ 0029, e.g. “If the confidence score is greater than the predetermined threshold value, the vehicle computing system 206 may reduce a speed of the vehicle 202 and adjust other driving parameters as needed to facilitate safe navigation of the vehicle 202 over the bridge 300 and prevent slippage.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the splice tolerance model of Bull and Kucera with Myer’s confidence score in order to evaluate performance as essentially suggested by Myers.

In regard to claim 18, parent claim 11 is addressed above. All further limitations of claim 18 have been addressed in the above rejections of claim 8. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Kucera as applied above, and further in view of U.S. Patent Application Publication 2021/0046689 by Sahrhage et al. (“Sahrhage”).

In regard to claim 9, Bull in view of Kucera also teaches:
9. The system of claim 1, wherein the one or more processors is further caused to: predict, based on an output of the machine learning model, that a splice for the tire exceeds a tolerance window; See Bull, ¶ 0026, and Kucera, ¶ 0031 as cited above.
Bull and Kucera do not expressly teach: 
adjust, responsive to the prediction, an amount of pressure applied by the at least one piece of equipment; However, this is taught by Sahrhage. See Sahrhage ¶ 0010, e.g. “Such a reduced pump speed causes the polymer melt to back up from the inlet side of the melt pump towards the discharge side of the planetary roller extruder (and into said extruder), the continuous material flow of the further polymer melt counteracting this backflow (addition of the starting components (polymer and liquid component) is preferably not reduced) such that the pressure is increased.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the splice prediction of Bull and Kucera with Sahrhage’s pressure control in order to provide optimal manufacturing as suggested by Sahrhage (see ¶ 0008).
receive, subsequent to the adjustment of the amount of pressure, one or more values corresponding to the manufacture of the tire by the one or more pieces of tire manufacturing equipment;  See Bull, Fig. 3, depicting a general control process which continually receives data values and provides control adjustments.
generate an updated matrix based on the one or more values received subsequent to the adjustment of the amount of pressure; and predict, via input of the updated matrix into the machine learning model, that the splice for the tire is satisfies the tolerance window. See Kucera, ¶ 0031, e.g. “APR may use historical time-series observations taken from a number of conventional point sensors (such as, for flow measurements, temperatures, static pressures, and so on, as well as advanced sensors such as acoustic and video) and combine them into a multidimensional vector of observations in time. These observation vectors are combined into a matrix, and a nonlinear pattern recognition operator is be applied to this matrix in a process analogous to matrix inversion. The result of this computation may be used similarly to a look-up table in order to predict the value of an observation based on the other measurements.”

In regard to claim 19, parent claim 11 is addressed above. All further limitations of claim 19 have been addressed in the above rejections of claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James D. Rutten/            Primary Examiner, Art Unit 2121